Case: 1:20-cr-00346-PAB Doc #: 10 Filed: 07/02/20 1 of 2. PageID #: 31




                                                              FILED
                                                               11:54 am Jul 02 2020
                                                              ClerkU.S.DistrictCourt
                                                              NorthernDistrictofOhio
                                                              Cleveland
   Case: 1:20-cr-00346-PAB Doc #: 10 Filed: 07/02/20 2 of 2. PageID #: 32




7/2/2020                               s/Stacey Swonger, Deputy Clerk




7/2/2020                               s/Jonathan D. Greenberg, U.S. Magistrate Judge
